Citation Nr: 0420825	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  98-11 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and if so whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  When this case was last before 
the Board in January 2000, it was remanded for additional 
development.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  Reopening of a claim for service connection for PTSD was 
denied in an unappealed rating decision of December 1992; the 
subsequently received evidence includes evidence that is 
neither cumulative nor redundant of the evidence previously 
of record and is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

3.  The veteran is currently diagnosed with PTSD.

4.  The veteran did not engage in combat with the enemy.

5.  No stressor supporting a diagnosis of PTSD has been 
corroborated by credible evidence.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  PTSD was not incurred or aggravated during active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and subsequently codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
liberalizing provisions of the VCAA are applicable to the 
present appeal.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claims.  

The Board has determined that the evidence and information 
currently of record are sufficient to substantiate the 
veteran's claim to reopen.  Therefore, no further development 
is required to comply with the VCAA or the implementing 
regulations.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the U. S. Court of Appeals for 
Veterans Claims held that the prior holding in Justus that 
the credibility of the evidence is to be presumed, was not 
altered by the Federal Circuit decision in Hodge.

Analysis

New and Material Evidence
 
Entitlement to service connection for nervous condition to 
include PTSD was denied by unappealed rating decision of 
November 1991 on the basis that the medical evidence did not 
show that the veteran had a diagnosis of PTSD.  This denial 
was continued in subsequent unappealed rating decisions, the 
most recent of which is a rating decision of December 1992 in 
which it was determined that new and material evidence had 
not been presented to reopen the claim.  The evidence then of 
record included medical records documenting a diagnosis of 
and treatment for PTSD.  However, the December 1992 rating 
decision states that there was no evidence of record linking 
the veteran's PTSD to his active service.

The evidence added to the record includes VA treatment 
records which correlate the diagnosis of PTSD with the 
veteran's reported stressors during his active service in 
Vietnam.  This evidence is neither cumulative nor redundant 
of the evidence previously of record.  Moreover, this 
competent evidence of a nexus between the veteran's PTSD and 
his military service is so significant that it must be 
considered to fairly decide the merits of the claim.  
Accordingly, it is new and material and reopening of the 
claim is in order.  

Reopened Claim

The VCAA and the implementing regulations are also applicable 
to the veteran's reopened claim for service connection for 
PTSD.

The record reflects that through letters dated in April 2000, 
May 2003 and February 2004 and the supplemental statement of 
the case, the RO has informed the veteran of the evidence and 
information necessary to substantiate his claim to reopen, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although VA did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  

Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board notes that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 22, 2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 13.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO provided VCAA letters to the appellant 
in May 2003 and February 2004.  Thereafter, it issued another 
supplemental statement of the case in April 2004.  There is 
no indication in the record or reason to believe that the 
RO's determination would have been different had the claim 
not been initially adjudicated before compliance with the 
VCAA notice requirements.  In the Board's opinion, a remand 
for further RO consideration of the appellant's claim would 
only serve to further delay resolution of the claim with no 
benefit flowing to the appellant.  Therefore, the Board will 
address the merits of the claim.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, appropriate development has been undertaken to 
verify the veteran's alleged service stressors.  Neither the 
veteran nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  

As explained below, what is lacking in this case is evidence 
establishing the veteran's participation in combat or 
credible corroborating evidence that a stressor supporting a 
diagnosis of PTSD occurred.  It has been made very clear to 
the veteran that more specific information is needed from him 
to establish his participation in combat or to permit 
verification of an alleged stressor.  The veteran is 
apparently unable to provide such information.  Consequently, 
the Board will decide the appeal on the current record.


Factual Background

The veteran served on active duty from March 1970 to January 
1972, to include service in Vietnam.  His military 
occupational specialty was truck master.  He did not receive 
any award or decoration indicative of his participation in 
combat.  

Service medical records are negative for evidence of any 
psychiatric disorder.

Post-service medical evidence includes records from the 
Social Security Administration, which contain a December 1991 
letter from a treating psychologist.  The letter states that 
the veteran's primary problem is PTSD due to his experiences 
in Vietnam in 1971.  The letter describes an incident 
involving a truck (in which the veteran was a passenger) that 
hit a land mine and an incident in which the veteran saw a 
friend killed in action.  

A medical record from the VA Medical Center in Topeka, 
Kansas, in May 1992, notes a diagnosis of chronic, severe 
PTSD.  The symptoms of his PTSD include anxiety, 
irritability, shakes and nightmares about his friend burning 
to death in Vietnam and about combat.

A February 1996 VA medical record notes a provisional 
diagnosis of PTSD as well as with alcohol dependence and 
benzodiazepine abuse.  The veteran scored high on the 
Mississippi Scale for Combat Related PTSD and the examiner 
opined that the veteran's history of isolative behavior, 
dysphoric mood, impulsive outbursts and self-medication with 
alcohol are consistent with other Vietnam Veterans who suffer 
from PTSD.

Other VA medical records dated from April 2001 to June 2002 
show that the veteran was diagnosed with PTSD with depression 
and anxiety.

According to the medical evidence of record, namely the May 
1992 Topeka, Kansas, VA record and the December 1991 letter 
from a treating psychologist, the veteran's stressors include 
riding in a truck that hit a land mine, witnessing a friend 
of his burn to death and witnessing another soldier killed in 
action.  The veteran did not respond to letters from the RO 
asking for more specific information.  He did not gives 
names, specific dates or locations regarding the foregoing 
incidents. 

Service personnel records do not confirm the veteran's 
statements that he witnessed the burning to death or other 
death of any individuals.

The Board also sent a letter to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), which 
included a list of the information the veteran provided 
regarding his stressors, and requested additional information 
in an attempt to verify the veteran's alleged stressors.  The 
Center for Unit Records Research responded electronically.  
The printout of that response states that the National 
Archives and Records Administration (NARA) in College Park, 
Maryland, was unable to locate 1971 unit records for the 
veteran's unit of assignment.  They were, however, able to 
review the Daily Staff Journals for the Special Troops, U.S. 
Army, Vietnam and the Daily Journals for Headquarters, Long 
Binh Post, the base camp location of the veteran's unit, but 
the journals did not document the claimed incident involving 
a truck hitting a land mine, nor did they document any of the 
other incidents claimed as the veteran's stressors.  In 
addition, USASCRUR stated that in order to provide such 
verification information, the veteran must first provide more 
specific information.  

A records request was also processed for morning reports 
which contain remarks regarding the truck that hit the land 
mine, soldier who was killed in action and the friend who 
burned to death.  After investigation, no morning reports 
referencing any such killed in action or persons who burned 
to death were found.  It was recommended that NARA be 
contacted for information regarding the incident involving 
the truck.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease initially diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Although the veteran has a medical diagnosis of PTSD and a 
medical opinion linking his PTSD to active service is of 
record, the record does not show that he engaged with combat 
with the enemy, he has not provided any specific information 
concerning the allegations that he was riding in a truck that 
hit a land mine, that he witnessed a soldier (a friend) burn 
to death or that he witnessed another individual soldier 
killed in action, and he has not been able to provide 
corroborating evidence of his alleged stressors.  Moreover, 
development to verify his alleged stressors has been 
unsuccessful.  Without evidence showing that the veteran 
engaged in combat with the enemy or credible supporting 
evidence that a stressor supporting a diagnosis of PTSD 
occurred, the claim must be denied.

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for PTSD is granted.

Service connection for PTSD is denied.




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge\
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



